DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 5-8, 11 and 14 are rejected herein.

Affidavit
The office appreciates Applicant Gidknow’s time, education and experience in the pending invention.  Their affidavit, of 7/26/2022, has been received and considered herein.
It is asserted, that said affidavit is submitted to provide evidence supporting the non-obviousness of the invention claimed.  A comparative study, therein, is provided set to demonstrate a co-operative, synergistic relationship between the selected ingredients, at the concentrations used, in the claimed mineral water composition, specifically where significantly higher amounts of iron bioavailability is achieved, than is possible with the compositions described in the rejection of record, therefore this unexpected result would not have been obvious to someone skilled in the art at the filing date of the Application.
Formulations were created to assess the performance of iron uptake of the claimed composition versus a control sample and versus the compositions of the applied prior art. 
Said formulations are described as follows:

1. A control sample of ferrous and ferric iron sulfate at the same concentration as the Application, with the same intended serving size 20 to 30 ml.

2. A sample representing the claimed composition, based on claims 1-5, 7-8 and 11, with intended serving size 20 to 30 ml. 

3. A sample representing the claimed composition with Vitamin C and flavor as apple juice concentrate, as defined in claims 1-5, and 7-8 and 11, with intended serving size 20 to 30 ml.

4. A sample representing Yang (WO 2001/0054230)} as follows: 
i. Ferrous iron added at the highest quantity 40mg/l [0053] and present in the form ferrous sulfate [0025]. Ferrous sulfate [0025] preferred to ferrous bis glycinate [0049] for equivalence to the Application.
ii. Calcium added at 400 mg/l at the lowest quantity taught [0054] and in the form Calcium Hydroxide [0073].
iii. pH adjusted with Citric and Malic Acid [0051, 0054 and 0072].
iv. Ascorbic acid, to reduce ferric to ferrous iron, present at 800 mg/l [0055}. 
v. Potassium sorbate. at 420 mg/l [0075 and 0076].
vi. Serving size 230 to 530 ml [0020].



5. A sample further representing Yang (WO 2001/0054290): 
i. Ferrous iron added at the highest quantity 40 mg/l [0053] in the form of ferrous sulfate [0025]. Ferrous sulfate [0025] preferred to ferrous bis glycinate [0049] for equivalence to the Application. 
ii. Calcium added at 400 mg/l at the lowest quantity taught [0054] and in the form of calcium hydroxide [0073]. 
iii. pH adjusted with Citric and Malic Acid [0051, 0054 and 0072]. 
iv. Ascorbic acid, to reduce ferric to ferrous iron, present at 800 mg/l [0055]. 
v. Serving size 230 to 530 ml [0020]. 
vi. Apple juice concentrate at 1 to 5 parts water [0028, 0039, 0042], selected for equivalence to this patent application.

6. A sample representing Yang (WO 2001/0054290), with teaching from Bookwalter {3,809,773}, Yang 2 (2001/0051197), and Fernholtz (2009/0054290} as follows:
i. Ferrous iron added at 200 mg/l as per Bookwalter in the form Ferrous sulfate
ii. Calcium added at 1/0me/I as per Yang 2 section [0050] in the form of an organic calcium salt : such as Calcium citrate malate [G029].
iii. Magnesium added at 50mg/las per lowest quantity that could be learnt from Fernholtz [0008]. 
iv. pH adjusted with Citric and Malic Acid as per Yang sections [0051], [0054] and [0072]. 
v. Ascorbic. acid, to. reduce ferric to ferrous iron, present at 800mg/I as per Yang [0055]. 
vi. Potassium Sorbate at 420 mg/l as per Yang sections [0075] and [0076]. 
vil. Serving size 20 to 30 ml as per Bookwalter, in order to deliver Smeg ferrous iron (36% of the daily allowance).
viii. High conversion corn syrup (82%w/w solids} added at >75% w/w as per Bookwalter

7. A Sample representing Yang (WO 2001/0054290), with teaching fram Boolwalter (3,809,773), Yang 2 (2001/0051197), Fernholtz (2009/0054290), and Caideras (5,431,940) as follows: 
i. Ferrous iron added at 200 mg/I as per Bookwalter in the form Ferrous sulfate. 
ii, Calcium added at 170 mg/l per Yang 2 section [005G] in the form of an organic calcium salt such as Calcium citrate malate [0029].
iii. Magnesium added at 50 mg/l as per lowest quantity that could be learnt from Fernholtz {0008}. 
iy. pH adjusted with Citric and Malic Acid as per Yang sections [0051], [0054] and [0072]. 
v. Ascorbic acid, to reduce ferric to ferrous iron, present at 300 50 mg/l as per Yang [0055]. vi Potassium Sorbate at 1320me/! as per Calderas, : 
vii. Serving size 20 —30ml as per Bookwalter, in order to deliver 5mg ferrous iron (36% of the daily : allowance). 
viii. High conversion corn syrup (82%w/w solids) added at >75% w/w as per Bookwalter.

8. a Sample representing the additional teaching of Teucher {Int J Vitam Nutr Res., 2004 Nov, 74(6}, 403-19} on Yang (WO 2001/0054296), with teaching from Bookwalter {8,809,773}, Yang 2 (2001/0051197}, Fernholtz (2009/0054290}, and Calderas (5,431,940) as follows: 
i. Ferrous iron added at 200me/I as per Bookwalter in the form Ferrous sulfate.  
ii. Calcium added at 170mg/l as per Yang 2 section [6050] in the form of an organic calcium salt such as Calcium citrate malate [0029].
iii. Magnesium added at 50me/las per lowest quantity that could be learnt from Fernholtz [O008]. 
iv. GH adjusted with Citric and Malic Acid as per Yang sections [0051], [0054] and [00721]. 
v. Ascorbic acid, to reduce ferric te ferrous iron, present at 2666mp/i as per Teucher. : 
vi. Potassium Sorbate at 420mg/l as per Yang sections.[0075] and [0076]. e vil. Serving size 20 -30mi as per Bookwalter, in order to deliver Smg ferraus iron (36% of the daily allowance} 
vill. High conversion corn syrup (82%w/w solids} added at >75% w/w as per Bookwalter
See Table 1 for a summary.



    PNG
    media_image1.png
    468
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    399
    media_image3.png
    Greyscale
 










In response, said formulations do not identify how the formulations are made, therefore they are missing a description of all test conditions for a determination on unexpected results.
Since a proper showing of unexpected results is required to be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, Applicant must identify what the closest prior art is. The closest prior art does not need to be from the rejection of record, however, in this case Applicant does not indicate what the closest prior art is, a single reference, therefore it is unclear as to why they list formulas for several references.
The test must show statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) No mention of this is provided.
Conclusory statements must be made based on a test itself, which is not provided herein.
The results must be due to the claimed features, including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features. Therefore, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
Applicant merely show possible formulas for possible future use.  This does not amount to a proper showing of unexpected results.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


It is further asserted, that Applicant acknowledges that the pending patent application does name fruit juice concentrates which we have included in the study.  Formulations omitted from the study include those from:
Hargreaves (US 2006/0286259} directed towards the use of different sweeteners to enhance taste and sweetness intensity, which is outside the scope of the Application. 
Marshman (2609/0061068} using ferrous iron form used in this patent is a specific nano particle encapsulation of size 5 
Lobmanm where the small size of the capsules helps improve iron absorption, because this patent application does not assist us in learning improved iron bioavailability of simple ferrous sulfate i solutions by use of calcium and magnesium ions, as the delivery mechanism of the two : products Is very different.

It is asserted, that in the human body, dietary iron is absorbed from the duodenum region of the small intestine. Generally, dietary iron will be in ferric form. Ferric iron is first reduced to ferrous iron by the enzyme Dcytb located on the apical surface of intestinal cells. Ferrous iron then enters the intestine via the iron transporter DMT-1. Both these enzymes are located on the apical brush : border surface. Once the iron has entered the intestine it is either stored as the storage protein ferritin, of in the free iron pool. Then it is released, as required, into blood circulation via the basolateral iron transporter ferroportin. Ferroportin operates in conjunction with the enzyme haphaestin, which converts ferrous iron into ferric.

    PNG
    media_image4.png
    285
    568
    media_image4.png
    Greyscale

The ferric iron that is released into the blood is picked up by the protein apotransferrin. Apotransferrin, upon binding to iron is known as diferric transferrin. Diferric transferrin : transports iron all over the body, for example to the muscles, heart, liver etc, where itis stored : and used. Bioavailability for drugs and nutrients refers to the fraction of a given dose that is : absorbed and available for distribution and use by the body organs. 
Iron absorption takes place in the duodenum region of the small intestine. Iron uptake will be determined by an in vitro method which employs Caco-2 human intestinal cells to resemble the human intestinal epithelial cells that line the inner surfaces of the small intestine which absorb nutrients from ingested food. Caco-2 cells are widely used in the pharmaceutical industry for drug absorption studies. 
A method for predicting iron availability in a food sample : which uses ferritin formation in Caco-2 cells as an indicator is disclosed in US 6,017,713. I intend to look at iron uptake of the formulations described in Table 1. Human intestinal : Caco-2 calls will be grown over a 14 day period in 6-well cell culture plates with the media : replenished every 48 hours. Once the cells are ready, the formulations will be subjected to simulated dissolution that occurs in the stomach (0.1M HCL, 37°C, 2-6 hours). Equal amounts of iron will then be added to Caco-2 cells, and the amount of iron that has entered the cells after a 2-hour period will be determined in terms of total iron and the iron storage protein ferritin by a ferritin enzyme-linked immunosorbent assay (ELISA) technique. After a period of incubation, followed by washing, the immobilized ferritin-antibody complex will be subject to color development which is measured spectrophotometrically. The concentration of ferritin in the sample tested is directly proportional to the measured color intensity. 
	In response, Applicant’s time in this area of study is appreciated, however, a suggestion of a future direction of study does not distinguish patentability.  Further, if Applicant intends to provide a proper showing of unexpected results, it is high suggested that they provide all of the criteria required, as noted above, including a direct comparison of claimed invention with the (single) closest prior art which is commensurate in scope with the claims, with statistical and practical significance of the unexpected results, wherein the results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
In this case, since all 5 of the components claimed are toward a single data point, it should be easy to show that the unexpected result will only occur at these values (not at +/- 1%, +/- 10% or +/- 50% of the value claimed).  When designing the experiment, please be sure to only change a single value at a time for each experimental run, then repeat each experimental run enough times to show statistical and practical significance.

The pending invention 
It is asserted, that the Application relates to a mineral water composition that provides oral, bioavailable iron for use as a supplement to dietary iron. The claimed composition includes ferrous ions (Fe3+) and ferric ions (Fe), which are the source of bioavailable iron in the composition. In addition, the presence of calcium ions (Ca*) and magnesium ions (Mg2+} provides unexpected synergistic results with respect to the iron uptake provided by the claimed composition. The composition is illustrated by Example 3 in the Application. 
The Examiner has referred in the Office Action to other parameters as being required in Example 3, namely: reverse osmosis water, pH adjustment with sulfuric acid, pure CaSO4-2H20 for the Ca2+ ions and that all components are filter sterilized via a specific pore size membrane filter; and which are not recited in claim 1 of the Application. In this regard, I make the following submissions:
i. The focus of the Applicant’s research in developing the claimed composition was directed to studying the impact of the cations in the composition an iron uptake. The identities of the anions in the composition (SO42- and Cl-) were kept the same throughout the studies and were not expected to have a significant impact on iron uptake.
In response, the claim is toward a composition, wherein its function are made obvious based on the modified teaching of the composition. 

Ii. & iii. The claimed composition is an aqueous solution having a pH of 3.0. As long as these claimed criteria are met, then the type of water or pH adjuster is not expected to have a significant impact. For example, reverse osmosis water (which typically contains less than 10 ppm total mineral content) or purified water (which contains practically zero mineral content} may be used with no expected impact on iron uptake. 
Similarly, the instantly claimed composition has a pH of 3.0, which is needed to stabilize the ferrous ions in the composition. For instance, sulfuric acid is a strong acid that it allows a pH of 3.0 to be achieved. However, as Jong as the composition has a pH sufficient to stabilize the ferrous ions in the composition (e.g., pH 3.0), then the identity of the pH adjuster is not expected to have a significant impact on iron uptake. 
In response, Applicant provides no evidence that: the water used contributes no mineral content, that it does not have an impact on iron uptake, or that a pH of 3.0, which is needed to stabilize the ferrous ions in the composition therefore these arguments are not persuasive.

iv. Neither filtering nor sterilization is expected to have a significant impact on iron up- take. For example, each ion in the claimed composition is dissolved and stable in solution, so filtration is not expected to have a significant impact. in addition, sterilization is also not expected to have a significant Impact. For instance, the claimed composition may include a preservative, thus eliminating the need for sterilization of the composition. 
In response, no evidence is provided that filtering or sterilization does not impact iron up- take, therefore this argument is not persuasive.

Combination of references
In response, observations on the prior art is made, however, the combination of references is found to make the claimed invention obvious, therefore these observations are no found to be persuasive over the Patent Board decision of 11/16/2021.

Showing of unexpected results
	The affidavit discussed above does not provide a showing of unexpected results.





Res Judicata
Res judicata may constitute a proper ground for rejection. However, res judicata rejections should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
 A patent owner or applicant is precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial. 


Claims 1, 5, 7-8 and 14 are rejected under Res Judicata, as being unpatentable over Yang in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290).
Yang: WO 2013/109516, published July 25, 2013.

Teucher: Enhancers of iron absorption: ascorbic acid and other organic acids; Int J Vitam Nutr Res. 2004 Nov;74(6):403-19.

On 11/16/2021 the Patent Board decided that the Examiner is Affirmed in the rejection of claims 1, 5-8, 11 and 14, as applied in the Office action of 9/10/2020. 
The claim limitations treated herein, are similar in scope as the limitations reviewed by the Patent Board, as the amendments of 1/14/2022 merely amend the transitional phrase from comprising to “consisting essentially of”.  
In this case the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are, therefore, in view of MPEP 2111.03.III: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising. This means, herein, with regard to the prior art, the phrase "consisting essentially of" encompasses comprising and the claims as currently presented have the same scope as what was reviewed by the PTAB.

With regard to the prior art, the term "mg/l” " encompasses: mg/L, ppm or wt%.

With regard to the prior art, the term/phrase "consisting essentially of" encompasses comprising, based on: 
1) MPEP 2111.03.III. which states: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising; and 
2) the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are.  


Independent Claim 1
Yang teaches methods of making nutritional edible (i.e. non-toxic) mineral supplemented water beverage (i.e. edible/ingestible) (0023) compositions (i.e. artificial mineral water), comprising iron.

Aqueous Solution
Yang teaches the use of water (0023), which encompasses the claim of an aqueous solution.






Iron
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5) with ferric ion reducing agents, including: potassium ascorbate (0028); and the use of and ascorbic acid (0162) and other organic acids (0162), which are commonly known to enhance iron absorption and therefore makes it bioavailable. 

Iron has the property of being bioavailable
It is reasonable for one of skill in the art to expect that similar components have similar properties, however, Yang is not explicit about the ascorbic acid enhancing iron absorption.
Teucher provides that ascorbic acid enhances iron absorption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making iron fortified food, as Yang, to include that the iron is bioavailable (i.e. absorbable), as claimed, because Teucher illustrates that the art finds that absorbable iron is suitable for similar intended uses, including: method of making iron fortified food, which further shows that it was known for such a thing to have been done. MPEP 2144.07.

Ferrous ions
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5), however, does not explicitly discuss the use of ferrous ions, as claimed.
Bookwalter also teaches methods of making nutritional beverage (i.e. edible) compositions comprising iron, including ferrous sulfate (e.g. Applicant’s disclosed preferred source of ferrous ions) for the benefit of being the least expensive source of iron for physiological purposes.
Bookwalter further teaches that when used in the range of up to 1 percent (up to 10,000 ppm) (1, 10+) a benefit is provided, that the ingredient is colorless, which means it does not negatively impact the color of the composition as a whole (2, 40+).
Since ferrous sulfate has a molecular weight of about 152 and iron is at about 56, this means that about 37 wt% of the ferrous sulfate comprises ferrous (iron) ions.  This means up to 1 percent ferrous sulfate contributes up to 0.37 wt% (up to 3,700 ppm) of ferrous (iron) ions. Such a teaching reads on the use of the claimed amount 200 mg/l (i.e. 0.02 wt%) of ferrous ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional beverage compositions comprising one or more iron sources, as the modified teaching of Yang, to include that the iron in use comprises ferrous ions, such as ferrous sulfate, because Bookwalter illustrates that the art finds iron sources comprising ferrous ions, such as ferrous sulfate, as being suitable for similar intended uses, including methods of making nutritional beverage compositions comprising one or more iron sources. See MPEP 2144.07.

Ferric ions
The modified teaching, does not discuss the claimed amount of ferric ions.
Marshman also teaches methods of making beverages (i.e. edible) (ti.) comprising iron, including ferrous (Fe2+) and ferric (Fe3+) ions (0038); and further provides at least 5 to at least 100 ppm of ion (Fe) (0041) in the food, which encompasses the claim of 20 mg/l ferric ions (i.e. 20 ppm of ferric ions).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with iron, as the modified teaching of Yang, to include the use of ferric ions in encompassing amounts, as claimed, because Marshman illustrates that the art finds the use of ferric ions in encompassing amounts as being suitable for similar intended uses, including methods of making water with ferrous ions, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Ca2 and Mg2 ions
Yang teaches the use of one or more calcium sources (ref. clm. 1), including calcium sulfate and others (0027), however, does not discuss the claimed amount of Ca2 ions at a concentration of 170 mg/l (ppm).
Yang 2 also teaches methods of making fortified water beverages (i.e. edible) comprising calcium (ab.), and further provides the use of less than 850 ppm calcium (0022), including ranges like 1 to 171 ppm (0050), which encompasses the claim of Ca2 ions at a concentration in the range of 170 mg/l (i.e. 170 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising calcium, as the modified teaching of Yang, to include Ca2 ions at a concentration in the range of 170 mg/l (170 ppm), as claimed, because Yang 2 illustrates that the art finds encompassing amounts of calcium to be suitable for similar intended uses, including methods of making fortified water beverages comprising calcium. See MPEP 2144.07.

Yang teaches the use of magnesium (0035), however, does not discuss its amount.
Fernholtz also teaches methods of making fortified compositions, including beverages (0009) comprising magnesium, including ion sources such as magnesium sulfate (0008), and further provides from about 1 to 1000 ppm, including from about 50 to 150 ppm said magnesium ions (0008), which encompasses the claim of Mg2+ ions at a concentration of 40 mg/l (i.e. 40 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified compositions comprising magnesium, as the modified teaching of Yang, to include Mg2+ ions at a concentration of 40 mg/l (40 ppm), as claimed, because Fernholtz illustrates that the art finds encompassing amounts of magnesium to be suitable for similar intended uses, including methods of making fortified compositions comprising magnesium. See MPEP 2144.07.

The modified teaching above, provides an edible (i.e. non- toxic) amount of each of Ca2 ions and Mg2 ions, as claimed.

pH
Yang teaches a pH of about 4 .0 or less (see ref. clms. 1 and 26), which encompasses the claim of an aqueous solution having a pH of 3.0


Intended Use/Property
Since the modified teaching provides a composition comprising the same type of iron and other ingredients having the same liquid structure at the same pH, as claimed, it would be reasonable for one of skill in the art to expect it to have similar intended uses, including a non-toxic artificial mineral water composition containing bioavailable iron.

Dependent Claims
As for claim 5, Yang teaches the use of potassium +ions, wherein potassium is present in the form of potassium ascorbate (0028).2Atty Dkt. No.: STHP-044USSN: 15/100,086

As for claims 7-8, Yang teaches the use of one or more flavor components, as in claim 7; including apple juice (0015), as in claim 8.

As for claim 14, encompassing amount of the claimed ingredients are provided by the modified teaching above. As for the use of ferrous sulphate (i.e. sulfate), the modified teaching, in Bookwalter provides benefits of its use, as discussed above.

Claims 6 and 11, are rejected under Res Judicata, as being unpatentable over Yang (WO 2013/109516, published July 25, 2013) ) in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290) as applied to claims 1, 5, 7-8 and 14 above, further in view of Hargreaves(2006/0286259).
Grounds for res judicata are the same as set forth above.
Yang teaches the use of potassium+ ions, in the form of potassium ascorbate (0028), however does not discuss quantities thereof.
Hargreaves also teaches methods of making fortified (0157) beverages(ab.) having a pH of 3 to 4.5, comprising: calcium, magnesium and iron (0201);2Atty Dkt. No.: STHP-044USSN: 15/100,086 and further provides the use of potassium sorbate in the amount of about 0.0001 to 0.1 % (1 to 1000 ppm)(0196-0197), which encompasses the claim of:
not greater than 1800 mg/l (i.e. 1800 ppm), as in claim 6; and 
from 1000 to 1500 mg/l (i.e. 1000 to 1500 ppm), as in claim 11.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising potassium, as Yang, to include not greater than 1800 mg/l (i.e. 1800 ppm) potassium ions, as claimed, because Hargreaves illustrates that the art finds encompassing amounts of potassium to be suitable for similar intended uses, including methods of making fortified water beverages comprising potassium. See MPEP 2144.07.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290).
Yang: WO 2013/109516, published July 25, 2013.

Teucher: Enhancers of iron absorption: ascorbic acid and other organic acids; Int J Vitam Nutr Res. 2004 Nov;74(6):403-19.


With regard to the prior art, the term "mg/l” " encompasses: mg/L, ppm or wt%.
With regard to the prior art, the term/phrase "consisting essentially of" encompasses comprising, based on: 
1) MPEP 2111.03.III. which states: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising; and 
2) the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are.  



Independent Claim 1
Yang teaches methods of making nutritional edible (i.e. non-toxic) mineral supplemented water beverage (i.e. edible/ingestible) (0023) compositions (i.e. artificial mineral water), comprising iron.

Aqueous Solution
Yang teaches the use of water (0023), which encompasses the claim of an aqueous solution.

Iron
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5) with ferric ion reducing agents, including: potassium ascorbate (0028); and the use of and ascorbic acid (0162) and other organic acids (0162), which are commonly known to enhance iron absorption and therefore makes it bioavailable. 

Iron has the property of being bioavailable
It is reasonable for one of skill in the art to expect that similar components have similar properties, however, Yang is not explicit about the ascorbic acid enhancing iron absorption.
Teucher provides that ascorbic acid enhances iron absorption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making iron fortified food, as Yang, to include that the iron is bioavailable (i.e. absorbable), as claimed, because Teucher illustrates that the art finds that absorbable iron is suitable for similar intended uses, including: method of making iron fortified food, which further shows that it was known for such a thing to have been done. MPEP 2144.07.

Ferrous ions
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5), however, does not explicitly discuss the use of ferrous ions, as claimed.
Bookwalter also teaches methods of making nutritional beverage (i.e. edible) compositions comprising iron, including ferrous sulfate (e.g. Applicant’s disclosed preferred source of ferrous ions) for the benefit of being the least expensive source of iron for physiological purposes.
Bookwalter further teaches that when used in the range of up to 1 percent (up to 10,000 ppm) (1, 10+) a benefit is provided, that the ingredient is colorless, which means it does not negatively impact the color of the composition as a whole (2, 40+).
Since ferrous sulfate has a molecular weight of about 152 and iron is at about 56, this means that about 37 wt% of the ferrous sulfate comprises ferrous (iron) ions.  This means up to 1 percent ferrous sulfate contributes up to 0.37 wt% (up to 3,700 ppm) of ferrous (iron) ions. Such a teaching reads on the use of the claimed amount 200 mg/l (i.e. 0.02 wt%) of ferrous ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional beverage compositions comprising one or more iron sources, as the modified teaching of Yang, to include that the iron in use comprises ferrous ions, such as ferrous sulfate, because Bookwalter illustrates that the art finds iron sources comprising ferrous ions, such as ferrous sulfate, as being suitable for similar intended uses, including methods of making nutritional beverage compositions comprising one or more iron sources. See MPEP 2144.07.

Ferric ions
The modified teaching, does not discuss the claimed amount of ferric ions.
Marshman also teaches methods of making beverages (i.e. edible) (ti.) comprising iron, including ferrous (Fe2+) and ferric (Fe3+) ions (0038); and further provides at least 5 to at least 100 ppm of ion (Fe) (0041) in the food, which encompasses the claim of 20 mg/l ferric ions (i.e. 20 ppm of ferric ions).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with iron, as the modified teaching of Yang, to include the use of ferric ions in encompassing amounts, as claimed, because Marshman illustrates that the art finds the use of ferric ions in encompassing amounts as being suitable for similar intended uses, including methods of making water with ferrous ions, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Ca2 and Mg2 ions
Yang teaches the use of one or more calcium sources (ref. clm. 1), including calcium sulfate and others (0027), however, does not discuss the claimed amount of Ca2 ions at a concentration of 170 mg/l (ppm).


Yang 2 also teaches methods of making fortified water beverages (i.e. edible) comprising calcium (ab.), and further provides the use of less than 850 ppm calcium (0022), including ranges like 1 to 171 ppm (0050), which encompasses the claim of Ca2 ions at a concentration in the range of 170 mg/l (i.e. 170 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising calcium, as the modified teaching of Yang, to include Ca2 ions at a concentration in the range of 170 mg/l (170 ppm), as claimed, because Yang 2 illustrates that the art finds encompassing amounts of calcium to be suitable for similar intended uses, including methods of making fortified water beverages comprising calcium. See MPEP 2144.07.

Yang teaches the use of magnesium (0035), however, does not discuss its amount.
Fernholtz also teaches methods of making fortified compositions, including beverages (0009) comprising magnesium, including ion sources such as magnesium sulfate (0008), and further provides from about 1 to 1000 ppm, including from about 50 to 150 ppm said magnesium ions (0008), which encompasses the claim of Mg2+ ions at a concentration of 40 mg/l (i.e. 40 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified compositions comprising magnesium, as the modified teaching of Yang, to include Mg2+ ions at a concentration of 40 mg/l (40 ppm), as claimed, because Fernholtz illustrates that the art finds encompassing amounts of magnesium to be suitable for similar intended uses, including methods of making fortified compositions comprising magnesium. See MPEP 2144.07.

The modified teaching above, provides an edible (i.e. non- toxic) amount of each of Ca2 ions and Mg2 ions, as claimed.


pH
Yang teaches a pH of about 4 .0 or less (see ref. clms. 1 and 26), which encompasses the claim of an aqueous solution having a pH of 3.0

Intended Use/Property
Since the modified teaching provides a composition comprising the same type of iron and other ingredients having the same liquid structure at the same pH, as claimed, it would be reasonable for one of skill in the art to expect it to have similar intended uses, including a non-toxic artificial mineral water composition containing bioavailable iron.

Dependent Claims
As for claim 5, Yang teaches the use of potassium +ions, wherein potassium is present in the form of potassium ascorbate (0028).2Atty Dkt. No.: STHP-044USSN: 15/100,086



As for claims 7-8, Yang teaches the use of one or more flavor components, as in claim 7; including apple juice (0015), as in claim 8.

As for claim 14, encompassing amount of the claimed ingredients are provided by the modified teaching above. As for the use of ferrous sulphate (i.e. sulfate), the modified teaching, in Bookwalter provides benefits of its use, as discussed above.

Claims 6 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2013/109516, published July 25, 2013) ) in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290) as applied to claims 1, 5, 7-8 and 14 above, further in view of Hargreaves(2006/0286259).
Yang teaches the use of potassium+ ions, in the form of potassium ascorbate (0028), however does not discuss quantities thereof.
Hargreaves also teaches methods of making fortified (0157) beverages(ab.) having a pH of 3 to 4.5, comprising: calcium, magnesium and iron (0201);2Atty Dkt. No.: STHP-044USSN: 15/100,086 and further provides the use of potassium sorbate in the amount of about 0.0001 to 0.1 % (1 to 1000 ppm)(0196-0197), which encompasses the claim of:
not greater than 1800 mg/l (i.e. 1800 ppm), as in claim 6; and 
from 1000 to 1500 mg/l (i.e. 1000 to 1500 ppm), as in claim 11.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising potassium, as Yang, to include not greater than 1800 mg/l (i.e. 1800 ppm) potassium ions, as claimed, because Hargreaves illustrates that the art finds encompassing amounts of potassium to be suitable for similar intended uses, including methods of making fortified water beverages comprising potassium. See MPEP 2144.07.

Response to Arguments
It is asserted, that Applicant respectfully disagrees with the rejection of record.
In response, on 11/16/2021 the Patent Board decided that the Examiner is Affirmed in the rejection of claims 1, 5-8, 11 and 14, as applied in the Office action of 9/10/2020, therefore the rejection applied, previously, as herein, stands as being proper.

It is asserted, that the inventor has made submissions in a Declaration.
In response, please see the responses to said Affidavit above.

It is asserted, that Applicant disagrees with the examiner; and the Board assertion, that a proper showing of unexpected results has not been provided.  In support of the unexpected results provided by the Applicant's claimed invention, the Declaration of inventor Oldknow describes a proposed comparative study of iron bioavailability. The comparative study described in the Declaration is intended to demonstrate a co-operative synergistic relationship between the selected ingredients, at the concentrations used, in the mineral water composition according to the Applicant's claimed invention, to attain significantly higher iron bioavailability than possible with compositions described in the cited art identified in the Office Action. The comparative study is thus intended to demonstrate that this co- operative synergistic relationship would not have been obvious to one of ordinary skill in the art at the time of invention. See, e.g., Declaration, sections 4-8.  As such, the Applicant contends that a prima facie case of obviousness has not been established. For at least these reasons, the Applicant respectfully requests that the 35 U.S.C. §103 rejections be withdrawn. 
In response, a proposed comparative study of iron bioavailability is not a proper showing of unexpected results, and the proposed comparative study  does not meet the standards of what a proper showing must include.  Therefore this argument is not persuasive and the rejection of record stands.
 Further, once proper such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/          Patent Examiner of Art Unit 1793